Citation Nr: 0504724	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-20 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an effective date prior to August 25, 1997 for 
the grant of a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural History

The veteran served on active duty from April 1967 to January 
1971 and again from March 1971 until August 1976.  He served 
in Vietnam and was awarded the Combat Action Ribbon and the 
Silver Star.  

In June 1993, the RO received the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran requested that he be found 100 
percent disabled due to PTSD.  The RO interpreted this claim 
to include an informal claim for TDIU.  Cf. Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) [a separate, formal 
claim is not required in cases where an informal claim for 
TDIU has been reasonably raised].  In its May 1994 rating 
decision the RO granted service connection for PTSD, assigned 
a 10 percent rating and denied the veteran's claim of 
entitlement to TDIU.  The veteran did not appeal.  

In November 1996 the RO received a claim of entitlement to 
TDIU.  In a July 1997 rating decision, the RO denied the 
veteran's claim.  The veteran did not appeal. 

The report of an August 1997 VA examination was determined by 
the RO to be a new claim of entitlement to TDIU.  A June 1998 
rating decision denied that claim.  The veteran initiated an 
appeal.  Subsequently, in March 2001, entitlement to TDIU was 
granted and an effective date of October 21, 1998 was 
assigned.  The veteran disagreed with March 2001 decision as 
to the effective date and initiated this appeal.  In the 
October 2002 Statement of the Case entitlement to an 
effective date of August 25, 1997 was granted.  The veteran 
perfected an appeal as to the issue of entitlement to an 
earlier effective date for TDIU by the timely submission of a 
substantive appeal in December 2002.  

This matter was previously before the Board in December 2003.  
At that time, it was remanded for additional development.  
The development as to this issue has been completed and a 
supplemental statement of the case (SSOC) was issued by the 
RO in July 2004.  The case has since been returned to the 
Board.  

On February 1, 2005, the Board received additional evidence 
from the veteran's attorney, which was accompanied by a 
waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304 (2004).  

Issues not on appeal

Claims relating to an increased rating for PTSD and an 
earlier effective date for PTSD rating increase  

In April 1998, the Board denied the veteran's claim of 
entitlement to an increased rating for service-connected 
PTSD, then evaluated as 70 percent disabling, and also denied 
the veteran's claim of entitlement a rating in excess of 50 
percent disability for PTSD prior to August 25, 1997.  
Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
response to a Joint Motion for Remand ("Joint Motion") dated 
in October 1998, the Court vacated the April 1998 Board 
decision and remanded the case for further development,  
specifically to include affording the veteran an opportunity 
to submit additional evidence and argument.  

In April 1999, the Board remanded the claim to the RO for 
development consistent with the Joint Motion.  Following 
completion of the requested development, the RO, in an August 
1999 SSOC, continued to deny the veteran's claims for an 
increased rating for PTSD and entitlement to a rating in 
excess of 50 percent disability for PTSD prior to August 25, 
1997.  The appeal was returned to the Board.  In a February 
2000 decision, the Board denied the veteran's claims.  To the 
Board's knowledge, the veteran did not appeal that decision.  
The Board's February 2000 decision is therefore final.  See 
38 C.F.R. § 20. 1100 (2004).  The issues of an increased 
rating for PTSD and entitlement to a rating in excess of 50 
percent disability for PTSD prior to August 25, 1997 are no 
longer before the Board.  

Entitlement to permanent and total disability  

In a letter dated December 5, 2002, the veteran's attorney 
raised the issue of his entitlement to a permanent and total 
disability rating under 38 C.F.R. § 3.340.  As noted in the 
Board's December 2003 remand, the veteran's attorney spoke to 
a Decision Review Officer at the RO on March 13, 2003, at 
which time they agreed that this new claim would be deferred 
pending resolution of the appealed issue now at the Board.  
In the December 2003 remand, the Board referred that issue to 
the RO for development and adjudication as appropriate.  
Because the issue remains unadjudicated by the RO, it is not 
before the Board.  The matter is again referred to the RO for 
appropriate action in light of the Board's decision herein.  


FINDINGS OF FACT

1.  By RO decision with notification to the veteran dated 
July 31, 1997, the RO denied the veteran's claim of 
entitlement to TDIU.  The veteran did not appeal that 
decision.  

2.  An August 25, 1997 medical opinion concluded that the 
veteran was unemployable due to service-connected PTSD.  TDIU 
was subsequently granted, effective August 25, 1997.  


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. § 20.1103 (2004).

2.  The criteria for the establishment of an earlier 
effective date for the grant of TDIU have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date than August 25, 
1997 for TDIU.  Essentially, his attorney contends that the 
effective date should be assigned no later than the effective 
date of a Social Security Administration disability 
determination in November 1992.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

In its December 2003 remand, the Board directed that the 
agency of original jurisdiction should review the claims 
folder and "ensure that all notification and development 
action required by the VCAA is completed, including providing 
the veteran with written notice of the evidence, if any the 
veteran is expected to provide  . . . and the evidence, if 
any that [VA] will obtain for him with respect to this 
specific claim."  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  

To comply with the aforementioned remand instructions, in May 
2004, the RO sent the veteran and his attorney a letter.  The 
May 2004 letter from the RO explained in detail what evidence 
VA would provide and what evidence the veteran was expected 
to provide.  In the letter, the veteran was informed that VA 
would get "relevant records held by any Federal Agency.  
This may include medical records from the military, from VA 
hospitals . . . or from the Social Security Administration."  
The May 2004 letter further advised that VA would "make 
reason efforts to get . . . relevant records not held by a 
federal agency"  

The letter advised the veteran that he was responsible to 
provide "any evidence or information in your possession that 
you think will support you claim".  In addition, in the case 
of records that the veteran wished for VA to attempt on his 
behalf, the veteran was advised that he was to provide VA 
with "enough information about your records so that we can 
request them from the person or agency who has them".  The 
veteran was also informed that he was responsible to sign a 
release to give VA the authority to request documents, such 
as private medical records.

As is noted elsewhere in this decision, the veteran through 
his attorney subsequently submitted additional evidence, 
accompanied by waiver of RO consideration.  There is no 
indication that there exists any outstanding and unobtained 
evidence which is relevant to this case. 
  
The Board finds that the May 2004 VCAA letter complies with 
the instructions in the December 2003 remand and that the 
veteran has received sufficient and appropriate VCAA notice 
and assistance as required by the circumstances of this case.  

The Board additionally observes in passing that the outcome 
of this earlier effective date claim is determined by 
evidence which has been in the record for many years.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2004). 

Pertinent law and regulations

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).

Effective dates
The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.   38 C.F.R. § 3.1(p) (2004).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2004).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

Factual Background

As noted in the Introduction, the veteran left military 
service in August 1976.  
He filed an initial claim of entitlement to TDIU in March 
1987.  His claim was denied in a RO rating decision later 
that month.  The veteran was advised of the denial of that 
claim in April 1987.  He did not appeal.  

In January 1992 the RO received the veteran's initial claim 
of entitlement to service connection for PTSD.  In July 1992, 
the RO denied the veteran's claim due to a lack of evidence 
of currently diagnosed PTSD or evidence of its 
manifestations.  The veteran did not appeal.  

In June 1993 the RO received the veteran's request for "100% 
disability" due to PTSD.  At that time the veteran indicated 
that he had last worked in 1988.  This document was construed 
as a request to reopen the previously denied claim of 
entitlement to service connection for PTSD as well as a claim 
of entitlement to TDIU.  A May 1994 RO rating decision 
granted service connection for PTSD and assigned a 10 percent 
disability rating.  Entitlement to TDIU was denied.  The 
veteran did not appeal.  

By letter dated May 6, 1994 the Social Security 
Administration (SSA) determined that the veteran was disabled 
due to PTSD, effective December 1, 1992.  The letter became 
associated with the veteran's VA claims folder in July 1994.

In July 1994 the RO received the veteran's claim of 
entitlement to an increased rating of PTSD.  In a May 1995 
rating decision, an increase from 10 to 30 percent disability 
was granted.  In March 1996, the RO received the veteran's 
notice of disagreement with the May 1995 decision.  The 
veteran advised that he was appealing that decision and was 
and seeking entitlement to 100 percent disability rating due 
to service-connected PTSD.  The veteran subsequently 
perfected his appeal as to an increased rating for PTSD.  

In a VA examination report dated August 5, 1996, Dr. W.B. 
indicated that the primary diagnosis was chronic depression 
in a patient with psychopathic personality disorder.  PTSD 
was noted, as was the veteran's ongoing participation in 
electrical engineering vocational rehabilitation training.  

During the pendency of the veteran's appeal for an increased 
rating for PTSD, in November 1996, the RO received the 
veteran's claim for TDIU, styled as 
"100% disability for all the problems associated with my 
1969 Viet Nam Service".  In a July 31, 1997 rating decision, 
the RO denied the veteran's TDIU claim.  

No new evidence was submitted between July 31, 1997 and 
August 25, 1997.  There are no additional medical records for 
that period.  

In April 1997, while the TDIU claim was pending at the RO, 
the veteran filed a claim of entitlement to an increased 
rating for service-connected PTSD.  In August 1997, he was 
provided with a VA examination.  In the examination report, 
the examiner noted the veteran's reports of being unable to 
work due to service connected PTSD.  The veteran was 
diagnosed with PTSD due to combat-related trauma as his 
primary diagnosis; a GAF score of 33 was assigned.  [Prior VA 
examinations had noted other psychiatric diagnoses and the 
stresses of the veteran's family situation as causes, along 
with his combat related PTSD, of his inability to work.]  

In a September 1997 rating decision, the RO, based on the 
August 25, 1997 examination report granted the veteran an 
increased rating for service connected PTSD, resulting in the 
assignment of a 70 percent disability rating effective August 
25, 1997.  The rating decision went on to note that given 
that the now veteran had a service-connected disability in 
excess of 70 percent and that the criteria for TDIU may have 
been met.  The rating decision directed that the veteran be 
advised to file a formal TDIU claim.  The veteran submitted 
his formal claim on September 16, 1997.  An October 1997 
rating decision denied the veteran's TDIU claim.  

Incident to the veteran's appeal to the Court regarding the 
issue of his entitlement to an increased rating and earlier 
effective date for an increased rating for service connected 
PTSD, the October 1998 Joint Remand determined that the 
medical evidence of record, specifically the August 1997 
medical report, indicated unemployability due to service-
connected disability and that TDIU must be readjudicated.  
See October 1998 Joint Motion for Remand, page 5.  As has 
been described in the Introduction, TDIU was subsequently 
granted by the RO, and ultimately an October 2002 Decision 
Review Officer decision established the current August 25, 
1997 effective date for TDIU, based on the examination report 
of that date.  

In February 2005, the Board received a January 2005 statement 
of the veteran's attorney.  In it, she advised that she 
procured a statement from the veteran's counseling therapist 
which the attorney asserts states that the therapist's 
opinion was that the veteran has been totally disabled since 
at least 1992.  The statement from D.C., M.S. is dated 
January 2005.  In it, D.C. provided an overview of the 
veteran's symptomatology and advises that he had known the 
veteran since November 1992.  

Analysis

As discussed in the factual background section above, the 
veteran's TDIU claim was finally denied by the RO on July 31, 
1997.  The veteran did not file a timely appeal and the 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).
Ultimately, TDIU was granted effective August 25, 1997. 

As was discussed in the law and regulations section above, 
the assignment of the effective date for a grant of TDIU is 
based on two factors: the date of receipt of the reopened 
claim and whether it is factually ascertainable that he was 
entitled to TDIU within one year from the date the claim was 
received.  In view of the foregoing procedural history, the 
Board's review of the assigned effective date is limited by 
operation of law to whether a claim of entitlement to TDIU 
was filed after July 31, 1997, the date of the last final RO 
decision on the issue, and before the current effective date 
of TDIU, August 25, 1997.  

The veteran did not submit any communication or action 
indicating intent to apply for TDIU during that period.  In 
fact, no correspondence was received from the veteran between 
July 31, 1997 and August 25, 1997.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  Furthermore, 
there is no evidence that any communication or action from 
either the veteran, his representative or a Member of 
Congress or some other person acting as his friend reflecting 
an intent to file a TDIU claim during that period.  Nor is 
there any medical record during that short period which could 
serve as an informal claim.  [As explained above, the medical 
record dated August 25, 1997 did in fact serve as an informal 
claim.]  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157 (2004).

In addition, the evidence does not establish that TDIU was 
factually ascertainable within the one-year period prior to 
receipt of the claim on August 25, 1997.  Prior to the August 
25, 1997 claim, PTSD was rated 50 percent disabling and the 
veteran had one other service connected disability which was 
10 percent disabling, which was below the minimum percentage 
requirements for TDIU.  Moreover, there was no competent 
medical evidence within one year prior to August 25, 1997 
demonstrating that he was unable to find suitable gainful 
employment due solely to his service-connected disorders.  
See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).  
The basis for granting the TDIU claim, was the August 25, 
1997 VA examination report dated and not on any records 
within the one-year period prior to that date prior to the 
receipt of the claim.  The veteran has pointed to no such 
records.    

The veteran does not appear to dispute the finality of the 
July 31, 1997 decision, nor does he contend that a claim was 
filed from July 31, 1997 through August 25, 1997.
Indeed, it appears that the October 1998 Joint Motion, 
adopted by Order of the Court, appears to specifically 
pinpoint August 25, 1997 as the date on which it was 
ascertainable that the veteran was unable to work due to his 
service-connected PTSD.  See the October 9, 1998 joint 
motion, page 2.  This conclusion, which was adopted by the 
Court in its October 20, 1998 Order, is law of the case.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].

In essence, the veteran contends that because he was 
unemployed for a number of years prior to August 1997 he 
should be compensated therefor.  Specifically, the veteran 
and his attorney have argued that there are three effective 
dates which would be appropriate:  January 1992, the date of 
receipt of the veteran's claim of entitlement to service 
connection for PTSD; November 1992, the date the veteran 
began to receive PTSD treatment and the date set for the SSA 
disability determination; and March 1987, the date of the 
receipt of the veteran's first formal TDIU claim.  

However, the assignment of an effective date is contingent 
upon dates of claims received by VA, not when a disability or 
level of disability may have been present.  In this case, as 
explained above, the last final denial of a TDIU claim by the 
RO was in July 1997, approximately one month before the 
currently assigned effective date.  Previous TDIU claims were 
finally denied via unappealed rating decisions.  There is no 
evidence of record that any previous TDIU claim brought by 
the veteran was not finally adjudicated and somehow remains 
pending. 

To the extent that the veteran is contending that the January 
1992 PTSD claim constituted a TDIU claim, there is no 
indication that the veteran was claiming TDIU at that time.  
The veteran merely requested a VA compensation and pension 
(C&P) examination for PTSD.  He did not mention 
unemployability due to service-connected disability.

The Court has held that a claimant must assert a claim 
expressly or impliedly. See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Crucially, however, in Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that while the VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . . The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

Accordingly, the January 1992 communication from the veteran 
cannot be considered to be a TDIU claim, since the veteran 
did not mention unemployability.

In any event, the veteran subsequently did file a TDIU claim, 
which was finally denied in May 1994.  In March 1992, the 
veteran again requested a C&P examination due to PTSD.  This 
time, he stated "I am depressed have not held a job since 
1987."  In June 1993 the RO received the veteran's request 
for "100% disability" due to PTSD.  The RO adjudicated the 
TDUI claim, and in an unappealed May 1994 RO rating decision 
denied the TDIU claim.  That decision is final.
  
Accordingly, there is no prior unadjudicated claim, and the 
veteran earlier effective date claim fails on that basis.  
The Board will move on to discuss a few specific contentions 
made on behalf of the veteran.

The veteran through counsel contends that the May 1994 SSA 
determination entitles him to an earlier effective date for 
TDIU.

The May 1994 SSA determination concluded that the veteran 
became unemployable within the meaning of the SSA regulations 
in November 1992.  The condition that is listed as causing 
the veteran's disability is PTSD.  The SSA determination 
indicated that its conclusions were reached based on a review 
of VA records.  The Board notes that the SSA determination 
dated May 6, 1994 was of record at the time of the July 1997 
rating decision which denied TDIU.    

The veteran's contentions, voiced through his attorney, with 
respect to the SSA determination are somewhat unclear.  It 
appears that the veteran may be contending that the July 1997 
RO rating decision which denied TDIU was clearly and 
unmistakably erroneous.  However, any claim of clear and 
unmistakable error must be pled with specificity.  See Andre 
v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub 
nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  
This has not been done.  Moreover, an allegation of error 
must assert more than merely disagreement with how the facts 
of the case were weighed or evaluated.  In other words, to 
present a valid claim of clear and unmistakable error the 
claimant cannot simply request that the Board reweigh or 
reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  

With respect to the impact of SSA disability determination, 
although like all evidence it must be considered, it is not 
binding on VA.  See Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991) [VA is not bound by the findings 
of disability and/or unemployability made by other agencies, 
including the SSA].  Evidence of record in July 1997 
indicated that the veteran was not unemployable solely due to 
PTSD.
VA examinations conducted prior to August 1997 listed other 
psychiatric diagnoses and attributed at least a portion of 
the veteran's PTSD to family life stressors, not combat, as 
the source of the veteran's unemployability.  Any claim of 
CUE founders on the fact that the SSA determination must be 
weighed against other evidence then of record.

The veteran through his attorney may also be contending that 
it was factually ascertainable, based on the SSA 
determination, that the veteran was unemployable die to his 
PTSD prior to August 1997.  However, the SSA determination is 
outweighed by other evidence,  in particular the VA 
examination report dated August 5, 1996 which did not ascribe 
the veteran's psychiatric problems primarily to PTSD but 
instead indicated that the primary diagnosis was chronic 
depression in a patient with psychopathic personality 
disorder.  The veteran's ongoing participation in electrical 
engineering vocational rehabilitation training was noted in 
the report, which appears to undermine the SSA determination 
in 1994 that the veteran was unemployable.  

The Board again notes that the October 1998 joint motion 
pinpointed August 25, 1997 as the date on which it became 
factually ascertainable that the veteran was unemployable due 
to service-connected PTSD; the SSA determination was not 
mentioned. 

Accordingly, notwithstanding the SSA determination, the 
earliest date that it was factually ascertainable that the 
veteran became unemployable due to service-connected TDIU 
remains August 25, 1997.  See 38 C.F.R. § 3.400 (o)(2) 
(2004).  

In summary, to the extent that the veteran through his 
attorney believes that the Board should accept the SSA's 
determination, for reasons provided immediately above the 
Board cannot do so.  The SSA determination is not binding on 
VA, and the preponderance of the evidence indicates that it 
became ascertainable that the veteran was unemployable due to 
PTSD on August 25, 1997.

The veteran through counsel in essence further contends that 
because he was unemployed for many years prior to 1997 he 
should be compensated therefor.  However, as noted by the 
Court, "unemployment and unemployability are two related but 
quite different concepts."  See In Re Mason, 13 Vet. App. 
79, 87 (1999).  As explained in the law and regulations 
section above, an effective date is based on the date a claim 
is filed and when it is factually ascertainable that an 
increase in disability occurred.  The first indication of 
record that the veteran was unemployable for VA purposes due 
to service connected disability was the August 1997 
examination report.  

The veteran's attorney has recently submitted additional 
evidence which she asserts establishes the veteran's an 
entitlement to an earlier effective date.  The Board has 
carefully reviewed this additional evidence, which consists 
of a statement offered by the veteran's counseling therapist. 
The veteran's attorney argues that the counselor's January 
2005 statement shows that the veteran met the criteria for 
TDIU in November 1992.  This contention fails in two 
respects.  

First, the counselor's statement, while noting that the 
veteran has experienced PTSD symptoms since 1992, does not 
state that the veteran "has been totally disabled since at 
least 1992" as was indicated by the veteran's attorney in 
her cover letter.  

Second, even if the statement did provide the evidence that 
the veteran's attorney asserts that it did, it cannot be used 
as a basis to grant an effective date earlier than the 
currently assigned August 1997 date, since it was not of 
record in 1997 or for a number of years thereafter.  Thus, 
even if the counselor's statement indicated what the attorney 
claimed that it did (which it manifestly did not), its date 
of receipt  is long after the date of claim.  See 38 C.F.R. 
§ 3.400 (2004).     

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he contends it is unfair to deny 
compensation for disability for periods of time when such 
disability.  Setting aside the matter of whether the veteran 
was in fact unemployable, as defined in VA regulations, prior 
to August 1997, as explained above the first evidence of such 
unemployability was in August 1997.  The Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  Thus, the veteran's argument 
cannot be entertained by the Board. 

In short, the Board has decided this case based on its 
application of the law to the pertinent facts.  As discussed 
above, TDIU was previously and finally denied in RO decisions 
in 1987, 1994 and most recently on July 31, 1997.  Upon 
receipt of the medical opinion dated August 25, 1997 which 
indicated unemployability due solely to service-connected 
disability and which was construed as an informal claim TDIU 
was granted, effective August 25, 1997.  There is no 
intervening claim, and there is no prior outstanding claim.  
No earlier effective date is available.

In summary, based upon a complete review of the evidence on 
file, and for reasons and bases expressed immediately below, 
the Board finds that the currently assigned effective date of 
August 25, 1997 is the earliest effective date assignable for 
TDIU as a matter of law.  The appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than August 25, 1997 
for the grant of TDIU is denied.  




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


